Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 1 of 96

 

AtmoSci

Professional Weather & Climate Services

Forensic Investigation of the Site-specific

Meteorological Conditions at

610 10” Street
Fennimore, WI 53809

for

Case 2019CV000116
prepared by
Jason R. Webster, Ph.D.

15 January 2020

 

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 2 of 96

Preface

AtmoSci was retained to review and analyze meteorological conditions affecting the
Property located at the 610 10 Street, Fennimore, WI 53809 with regards to Case
2019CV000116. The findings and opinions in this report are within a reasonable degree of
meteorological scientific certainty and are based on the meteorological data, reports, and
other information | have reviewed together with my training, education, and experience as
a meteorologist. The data and information | have reviewed are of the type meteorological
experts customarily rely upon when forming opinions regarding meteorological conditions,
such as the occurrence of hail hydrometeors, at specific locations and times.
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 3 of 96

Contents

1s Introduction ...........0..... 000.000 cece cece eee eee eeee neces 3
2 Data & Methodology ...............06..c0 ccc eee eee n eee e eens 5
3 Overview of Analysis ..........0..00 060 c ce cece eee ence aes il
A 23 March 2017 «2.0.0... 060 c ccc cnet e ene e eens 12
5-27 August 2017 ......... 0000 e eee eens 19
G2 May 2018 0 oooeeccc ce cccccccccccceseeeveveceeeeeeeerens 29
% Summary 2.0.00... 0606 e een e eee te een e ees 36
8 Notice & Supplementation ....................02..0062 eee 37
A Materials Reviewed ............00. 000 ccc cece een eee een ees 38
Bs Curriculum Vitae gsvvsiccs sieewse owenasimanes wamreerwess vn 40
CC Remuneration sessssessves weewows casan pxewaws sewn wawainws on 43
D History of Testimony ............... 000 c ccc eee eee ence eens 44
E  KARX Imagery | 23 March 2017 .................00 0c eee ee 45
F KARX Imagery | 27 August 2017 ...................00005. 58
G  KARX Imagery | 2 May 2018 ...................0...0e 20 83

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 4 of 96

 

(1. Introduction

 

This Report details the results of a site-specific forensic investigation of meteorological
conditions occurring at and in the immediate vicinity of the Property of interest in
regards to Case 2019CV000116. The Property of interest is identified, the scope of the
investigation is defined, and the Report's structure is discussed within this introduction.

Property of Interest
Table 1 details the Property of interest. Figure 1 shows the location of the Property of

interest.
Table 1: The Property of interest. See Figure 1 for a map of the Property of interest.
ID Address County Coordinates
Property 610 10" Street, Fennimore, WI53809 | Grant | 42.983°N 90.649°W |
Scope

This forensic meteorological analysis investigates the meteorological conditions at and
in the vicinity of the Propertybetween 26 February 2017 and 31 May 2019. Specifically,
this analysis investigates the potential for hail hydrometeor activity with diameter greater
than or equal to 0.75 inches.

Report Structure

This introductory section discussed the Property location and scope of the forensic
meteorological analysis. Section 2 identifies the meteorological data sources utilized in
course of this forensic analysis and discusses observational coverage of the meteorological
conditions affecting the Property. An overview of the forensic meteorological analysis is
available in section 3. The forensic analysis of the meteorological conditions affecting
the Property are discussed individually for each period of interest. A summary of the
principle findings of the forensic meteorological analysis in the final section.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 5 of 96

15 January 2020

 

 

 

 

   

 

= =
* A ome 5 mile radius
: at A et tee 2S mite rodins
Se a i os iawn @ = Property
3 eri nated HL A
- S.
&
Thragn vat SD ’ % %,
” % MOE sin
¢ ror “eve a
He *
f * \
‘
eae hnhs Ay *
une") MAGCYGARTNER aD \
f ‘
r 1
/ ® ‘
i ‘
Harpe é ,
hs, et a
! kt, = '
Fo he x)
! no
I ax #0 gf
; pki CAP AE Bes
. j & t
het P TF tA = US Marge F
Ida * f vie
gq
f
+ = F i
= t
o Ls f WEINEARENNER Pt |
* a =
‘ 3
* § 7.9 EBthe.
a Z é
if f
a sean f
Mis c é/ %
i s : x N 5 / 3
“ay 4 vA vik Ap =
Cre i ri % i & 8 3 ¢
3 . c ot ?
ae Steam Sou,
ee - |
= S a

 

 

Figure 1: A map of the Property of interest. Please see Table 1 for additional details. Note the red dashed circle
indicates a five (5.0) mile radius the Property.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 6 of 96

 

(2. Data & Methodology

 

Meteorological data utilized in this analysis was retrieved from the National Center for
Environmental Information. The National Weather Service (NWS) Weather Forecast
Office (WFO) responsible for for the geographic area containing the Property is NWS
WFO La Crosse, WI (ARX). The observational sources, coverage, and methodology
utilized in this investigation are discussed below.

Observational Data Sources

During the course of the forensic meteorological investigation, AtmoSci obtained and
reviewed preliminary storm reports archived by the NWS Storm Prediction Center (SPC)
and storm reports recorded in the National Centers for Environmental Information (NCEI;
formerly the National Climatic Data Center, NCDC) Storm Events Database (SED). Re-
ports from the Community Collaborative Rain, Hail & Snow Network (CoCoRaHS) were
reviewed as potential additional sources of hail hydrometeor occurrence reports. The
Level If Hail Product data stored in the National Oceanic and Atmospheric Administra-
tion's (NOAA) Severe Weather Data Inventory (SWDI) was reviewed in addition to the
Level II, and Level III radar data and data products generated by the Next-Generation
Radar (NEXRAD) were analyzed.

Local Storm Reports

During meteorological events, such as the occurrence of severe hail hydrometeors, the me-
teorological conditions observed on the ground will be reported to the responsible NWS
Weather Forecast Office (WFO) by official and unofficial weather observers, members of
the general public, amateur radio operators, storm spotters, broadcast media, emergency
managers, law enforcement, or trained spotters. These reported observations, known as
storm reports, provide important information to the NWS during meteorological events
and can impact decisions regarding the issuance of NWS Watches, Warnings, and Advi-
sories. While storm reports provide valuable information regarding the observed impact
of meteorological conditions at the surface, they are not considered to be sufficient as
a sole source of evidence to determine meteorological conditions for a given location.
Storm reports made at specific locations in a region may not always be of sufficient qual-
ity, quantity or distributed enough spatially to provide sufficient geographic coverage to
determine, within a reasonable degree of certainty, hail hydrometeor occurrence at a
specific location or the characteristics (e.g., diameter, duration) of a hail hydrometeor
occurrence. Furthermore, storm reports may contain inaccuracies such as the reported
location may be approximated if the NWS is unable to identify the location provided
by the source. The NWS SPC maintains an archive of preliminary storm reports. This
investigation reviewed Local Storm Reports located within five (5.0) miles of the Prop-

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 7 of 96

‘

15 January 2020
erty.

CoCoRaHS Observations

The Community Collaborative Rain, Hail & Snow Network (CoCoRaHS), a network of
volunteer weather observers, provides reports of hail hydrometeor occurrence. Similar to
storm reports, CoCoRaHS hail hydrometeor reports can provide useful information when
used in conjunction with official storm reports and weather surveillance radar observa-
tions. There were no CoCoRaHS stations located within five (5.0) of the Property.

Storm Events Database

Quality controlled official storm reports are maintained in the NCEI Storm Events
Database (SED)!. This investigation has reviewed preliminary and official storm reports
located within five (5.0) miles of the Property to identify any observations near the
ground of hail hydrometeor activity at the Property.

Weather Surveillance Radar

This investigation reviewed weather surveillance radar observations of meteorological con-
ditions affecting the Property. Weather surveillance radar observations are capture using
either a Weather Surveillance Radar - 1988 Doppler (WSR-88D) or Terminal Doppler
Weather Radar (TDWR). A brief overview of both radar technologies is below and a
discussion of the weather surveillance radar coverage for the meteorological environment
at and in the immediate vicinity of the Property follows.

Weather Surveillance Radar - 1988 Doppler

The NWS, U.S. Department of Defense, and the Federal Aviation Administration (FAA)
operate the Next-Generation Radar (NEXRAD) network, which is composed of Weather
Surveillance Radars - 1988 Doppler (WSR-88D) providing continuous meteorological
surveillance throughout the United States. Deployment of WSR-88D began in the early
1990s and was completed in 1997, with additional WSR-88Ds added to improve radar
coverage as recently as 2011. The WSR-88D has received two major enhancements
since the initial installation, including an upgrade to “Super Resolution” in 2008 to en-
hance the horizontal resolution of reflectivity and velocity values and beginning in 2010
NEXRAD sites were upgraded with polarimetric, “Dual-Polarization”, radar capabilities.
The upgrade to polarimetric radar was completed in 2013 and resulted in the ability to
distinguish backscattered energy from radar targets on both the horizontal and vertical
axis, which resulted in several meteorological surveillance improvements including the
enhanced ability to differentiate between types of hydrometeors (e.g., rain, snow, hail
hydrometeors) and clearly distinguish hydrometeors from non-hydrometeors (e.g., bats,
birds, insects).

A NEXRAD WSR-88D site continuously monitors meteorological conditions by emit-

 

IThe Storm Events Database (SED) is populated with data from the NWS Storm Data Publication, which is
generated following the guidelines specified in NWS Instruction 10-1605.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 8 of 96

15 January 2020

 

ting a beam of energy along a radial and capturing the returned energy?. The radar
repeats this emittance and capture of energy at a fixed elevation angle for an entire 360°
scan before increasing the elevation angle and scanning again. The lowest elevation
angle is 0.5°, and the highest is 19.5°. During severe weather events, the radar will scan
14 elevation angles to observe the meteorological environment. A complete scan can
be completed in approximately 4 to 6 minutes. The raw radar observations are passed
through a signal processor to generate the Level II radar products®. Meteorologists use
weather radar surveillance data both in real-time and for post-event analysis to assess
meteorological conditions (e.g., heavy rainfall, hail hydrometeors).

The NWS has developed, tested, and installed computer algorithms to analyze radar
data*. Level IIl data products are generated by processing Level II radar data through
the Radar Product Generator (RPG) System. The NEXRAD Level III Hail Index is a
product designed to locate storms with the potential to produce hail and communicates
this information to users through calculation of a probability of the occurrence of hail
of any size (POH), probability of occurrence of severe hail (POSH)°, and a maximum
estimated size of hail® (MEHS). While the NEXRAD Level III Hail Index has a high
probability of detecting severe hail hydrometeors, it also has a high false alarm rate’
MEHS was developed such that, statistically, approximately 75% of hail hydrometeor
storm reports would be for a smaller diameter; thus, MEHS is an upper estimate of
hail hydrometeor size. The MEHS algorithm relies upon the knowledge of the altitudes
of the O0°C and —20°C levels, and is most effective between approximately 30 miles to
70 miles away from the radar site. The MEHS and probabilities calculated by the hail
algorithms should be utilized, as a guide to identify spatial and temporal domains of
inclement weather, in conjunction with other observations such as official storm reports
and weather surveillance radar data to investigate the potential for and characteristics
of hail hydrometeors.

NWS MEHS results are summarized in the NCEI Severe Weather Data Inventory (SWDI)
Level II Hail Index. The SWDI Level III Hail Index is not considered to be sufficient
evidence of the hail hydrometeor activity at a specific location because it is a product
designed to locate storms with the potential to produce hail hydrometeors. Thresholds
utilized in the generation of the NEXRAD Level III Hail Index can be specified by the
tadar operator resulting in an additional source of uncertainty regarding the generated
product. Furthermore, the coordinate location (i.e., latitude and longitude) assigned
to Hail Index products results from the Storm Cell Identification and Tracking (SCIT)
Algorithm calculating a mass weighted centroid point for the high reflectivity regions of

 

2Please see Federal Meteorological Handbook No. 11 Part B - Doppler Radar Theory and Meteorology for
additional details,

3These products are Reflectivity, Velocity, Phase Shift, Differential Reflectivity, Correlation Coefficient, and Dif-
ferential Phase.

4Please see Federal Meteorological Handbook No. 11 Part C: WSR-88D Products and Algorithms.

5Despite the 2010 update of severe criteria from 0.75 inches to 1.00 inch, the POSH continues to calculate for
a 0.75 inches severe hail criteria. The NWS Radar Operations Center (ROC) associates a POSH of 70% with
a 50% chance for the occurrence of hail hydrometeors with diameter of 1.00 inch.

6Reported in increments of 0.25 inches.

Mndicating hail hydrometeors when there are none.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 9 of 96

15 January 2020

individual storm cells. The NEXRAD Hail Index products are subject to spatial inaccu-
racies® and should only be used to help identify areas of significant weather for further
analysis. Therefore, the SWDI Level III Hail Index must be used in conjunction with of-
ficial storm reports and the actual radar observations in order to complete a site-specific
investigation of hail hydrometeor activity.

Weather Surveillance Radar Coverage

Table 2 lists the weather surveillance radars providing observational coverage and utilized
in this forensic meteorological analysis. Radar observations were primarily utilized from
KARX. Observations from KDVN were utilized in conjunction with KARX to further
assess meteorological conditions as necessary. Figure 2 shows the location of the weather
surveillance radar sites relative to the Property. In the course of reviewing weather
surveillance radar observations, radiosonde observations from KDVN were reviewed to
identify the altitude of the 0°C and -20°C levels.

Table 2: Weather surveillance radar sites utilized in the course of this forensic meteorological analysis, see Fig-
ure 2 fora map of these weather surveillance radars relative to the Property. Please note beam top and
bottom are the approximated altitude above radar level calculated using the NWS Warning Decision
Training Division (WDTD) Beamwidth Calculator. Note ‘ARL indicates above radar level.

Site Description Dist. & Dir. 05° Beam Center 0.5° Beamwidth |
_KARX LACROSSE (WSR-88D) | 64.09 miles NNW | 5,240ffARL | — 5,520ft |
+ KDVN | DAVENPORT (WSR-88D) 94.8] miles S 9,290 f ARL 8,090 ft

Methodology

Identification of potential hail hydrometeor events for forensic meteorological investiga-
tion began by reviewing the NWS SPC Local Storm Reports (LSR) archive, NOAA NCE
Storm Events Database, CoCoRaHS reports, and the NEXRAD Level III Hail Index prod-
uct for potential events occurring in the vicinity of the Property. This investigation takes
into consideration the recommendations for analysis and assessment of potential hail hy-
drometeors presented in Federal Meteorological Handbook No. 11 - Part D: WSR-88D
Unit Description and Operational Applications. Upon identification of a potential event,
the NEXRAD Level II data was retrieved and reviewed from WSR-88D sites within 100
miles”. Additionally, Level II] data was retrieved and reviewed from NEXRAD sites within
100 miles. Review and analysis of radar observations utilized Composite Reflectivity (CR)
and Base Reflectivity (BR) for the lowest (e.g., 0.5°, 0.9°, and 1.5°) elevation angles in
order to identify the regions of maximum reflectivity and storm features occurring both
near the surface and at the base of the storm. Solely using the 0.5° elevation angle may
result in misinterpretation of conditions when observing a location in close proximity of
a radar due to the potential for beam blockage and presence for clutter. Additionally,
analysis of the storm structure utilized cross-sections and 3-D volume visualization to

 

5See https: //www.ncdc.noaa.gov/swdi/#Intro.
9A 100-mile threshold was used to eliminate weather surveillance radars to account for decreased observational
coverage due to broadening of the radar beam and limited elevations angles sampling at long distances.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 10 of 96

 

 

 
       
    

 

 

15 January 2020
Observational Coverage Weather Surveillance Radar
, —— @ ‘ = = 100 mile radius
a ~ emer 20 mite Fetes
Omri =o cp teewene 10 mile radius
fom an ees Smile radius
-. Z ~ @ = Properry
“Rochester °
’ *
Loa
, ‘
ant :
1
!
Mediscitte.
.
' t
Watyine= Aske ;
a
Gea es), |
* f
- Cedar Rapids ' .
~ . «
a OFveng rc Ae

 

 

 

Figure 2: A map of the weather surveillance radars located within 100 miles of the Property. Please see Table 2
for additional details.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 11 of 96

15 January 2020

 

further analysis of storm features.

When available for a potential event, dual-polarization variables were reviewed to en-
hance understanding of the hydrometeor characteristics being observed. The NEXRAD
Level Ill Differential Reflectivity (ZDR) product was utilized to investigate hydrometeor
shape. The NEXRAD Level III Correlation Coefficient (CC) product was used to investi-
gate the uniformity of hydrometeors within the maximum reflectivity region. The effects
of Mie!° Scattering were considered during analysis of Differential Reflectivity (ZDR)
and Correlation Coefficient (CC) when investigating potential hail hydrometeor events
with 2.00-inch diameters or greater. The NEXRAD Level III Specific Differential Phase
(KDP) product was reviewed to investigate regions of hail hydrometeors and assess if
there were any indications of water-coated or melting hail.

Upon identification of a potential hail hydrometeor event at or in the immediate vicinity
of the Property, analysis of storm reports from the SPC's LSR archive and NOAA NCEI
Storm Event Database (SED) were reviewed to understand the evolution and impact of
the event between the radar observations and the surface. Additionally, results from the
NEXRAD Level III Hail Index product and estimates of hail hydrometeor characteristics
calculated using the Gibson Ridge 2 Analyst Edition (GR2AE) were reviewed in an effort
to assess the diameter of hail hydrometeors occurring at or in the immediate vicinity of
the Property.

 

'OThe forward scattering of the radar beam due to the hydrometeor being larger than the radar beam wave-
length.

 

10
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 12 of 96

 

(3. Overview of Analysis

 

This analysis reviewed meteorological records for surface reports of hail hydrometeors
with diameter greater than or equal to 0.75 inches and instances of potential hail hy-
drometeor activity indicated by weather surveillance radar within five (5) miles of the
Property between 26 February 2017 and 31 May 2019. A total of twelve (12) events
were identified to have the potential for 0.75 inch diameter hail hydrometeors in the
course of this review, see Table 3. Meteorological conditions at and in the immediate
vicinity of the Property were evaluated to determine if hail hydrometeors with diame-
ter greater than or equal to 0.75 inches affected the Property. Discussion of specific
instances focuses on periods of interest (e.g., claimed date of loss) and occurrences of
hail hydrometeors with diameter greater than or equal to 0.75 inches.

Table 3: A summary of the temporal periods identified with the potential hail hydrometeor activity within five
(5.0) miles of the Property. Please note “Radar Indicated” and “Surface Report” identity if a radar
located within 100-miles of the Property indicated the potential for or the presence of a surface report
of the occurrence of hail hydrometeors with diameter greater than or equal to 0.75 inches within five
(5.0) miles of the Property.

   
 

ID Start Raat "Stop . Radar Indicated SED Record
| 1 | 93 Mar. 2017 5:25 PM (CDT) | 23 Mar. 20175:37PM(CDT) | Yes. «Ves
215 May. 2017 8.07 PM. (CDT) 15 May. 2017 6:13 PM (CDT) Beever. cc |

3 | 17 May. 2017 4:58 PM (CD oT) | 17 May. 2017 5:00 PM (CDT) | Yes

4 98 Jun. 20175:40 PM (CDT) 26 Jun. 2017 5:52 PM (Coie Yes

5 | 2 Jul, 20175:54 PM (cbT) | 2Jul. 20175:58 PM (CDT) | Yes

6 12 Jul. 20172:47AM (CDT) 12 Jul. 20173:59 A AM(CDT) —__—=iYes
7 | 27 Aug. 201 74:18 PM (CDT) | 7 Aug, 2 2017 4:49 PM (CDT) | es + Ves
8 2Sep. 2017 8:45PM (CDT) 2 Sep. 2017 6:43 PM (CDT) Yes
9 | 2 May. 2018 6.21 PM (CDT) 2 May. 2018 6:25 PM (CDT) | Yes | Yes
(10 1Aug. 201810-05PM (CDT) | 1 Aug. 20161032PM(CDT) = Yes =
[1 | 17 Apr. 2019 7:10 PM (CDT) | _17 Apr. 2019 7:17 PM (CDT) | Yes

112 16 May. 2019 8:54 AM (CDT) 16 Moy. "019 10:05AM (CDT), Yes

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 13 of 96

 

(4, 23 March 2017

 

Review of observations from ground reports and weather surveillance radar products iden-
tified the potential for hail hydrometeor occurrence within five (5.0) miles of the Property
on 23 March 2017. Thunderstorms with the potential to produce hail hydrometeors with
diameter greater than or equal to 0.75 inches were in the vicinity of the Properties at
between 12:31 PM (CDT) to 12:40 PM (CDT) and 5:11 PM (CDT) to 5:37 PM (CDT).

Period Analysis

Weather Surveillance Radar Observations

KARX and KDVNL observed the storm to move generally from the west-souhtwest to-
wards the east-northeast over the Property between 5:11 PM (CDT) and 5:37 PM (CDT)
on 23 March 2017. Cells F2 were identified passing in the vicinity of the Property. Re-
view of NEXRAD Level Ill Hail Index values identified cell F2 to have the potential hail
hydrometeors with maximum estimated hail size (MEHS) 2.75 inches, which was associ-
ated with a 100% probability of hail (POH) and 100% probability of severe hail (POSH).
Please see Table 4 for additional KARX NEXRAD Level III values. The 0°C and -20°C
specified for KARX at the start of this period of interest were approximately 11,700 feet
and 21,100 feet respectively.

Table 4: NEXRAD Level III Hail Index Maximum Estimated Hail Size (MEHS), Probability of Hail (POH) of
any size, and Probability of Severe Hail (POSH) for cell ID F2 between 5:11 PM (CDT) and 5:37 PM
(CDT) from KARX and KDVNL. Please note POSH values are for the probability of hail hydrometeors
with diameter equal to 0.75 inches.

 

IGAO - Cell Time MEHS (inches) POH POSH Dist. & Dir.
KA (5:.95PM(CDT)| 175 1100% | 90% | 4.69 miles SSW
| 5.27PM(CDT), «150. 100% «60% 3.79 miles S
| KARX-F2|532PM(CDT)| 275 | 100% 100% 274 miles SE
-KDVN-F1 5:32PM(CDT), 2.00 100% 70% 3.117 miles SE

Figures 3 through 5 show the NEXRAD Level III Composite Reflectivity product and
the NEXRAD Level II Base Reflectivity observations on the ~0.48° and ~0.88° eleva-
tion angles from KARX for the period between 5:11 PM (CDT) and 5:37 PM (CDT).
Appendix E contains the dual-polarized weather surveillance radar imagery from KARX
for the period of interest. Investigation of the meteorological conditions passing over or

 

12
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 14 of 96

15 January 2020

 

in the immediate vicinity of the Property and observed by KARX identified the following:
» A maximum Composite Reflectivity value of 65.0 dBZ.
=» Maximum Reflectivity values of up to:

64.5 dBZ on the Level II ~0.48° elevation angle.

63.5 dBZ on the Level II ~0.88° elevation angle.

66.5 dBZ on the Level III 0.50° elevation angle.

65.5 dBZ on the Level II 0.90° elevation angle.

Differential Reflectivity values ranging between:

- 0.19 dB and -0.50 dB on the Level III 0.50° elevation angle.
- 0.25 dB and -0.75 dB on the Level III 0.90° elevation angle.

Correlation Coefficient values ranging between:

- 95.8% and 90.1% on the Level III 0.50° elevation angle.

- 94.2% and 87.5% on the Level II 0.90° elevation angle.

Specific Differential Phase values ranging between:

- 0.45° km7! and -1.60° km~! on the Level III 0.50° elevation angle or no
values returned on the Level III 0.50° elevation angle.

- 0.30° km~! and -1.40° km7! or no values returned on the Level III 0.90°
elevation angle.

Analysis of the vertical structure of the meteorological environment identified a
57.5+ dBZ reflectivity region, with a core 60.0+ dBZ reflectivity region within the
freezing layer and extending above the freezing layer. Prior to arrival at and within
the immediate vicinity of the Property the 60+ dBZ reflectivity region persisted
within and above the freezing layer.

Surface Observations

Table 5 identifies the NOAA Storm Event Database (SED) record associated with this
event. Figure 6 shows the report location relative to the Property. The SED Episode
Narrative for this events was:

Thunderstorms developed across southwest Wisconsin during the afternoon

 

13
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 15 of 96

15 January 2020

 

of March 23rd as a warm front approached the region from the south. These
storms produced large hail as they moved across the region. The hail mainly
fell across Grant County and was as large as quarters in Bagley, Big Patch
and near Fennimore.

Table 5: The NOAA Storm Event Database (SED) record of hail hydrometeor activity within five (5) miles of
the Property on 23 March 2017.

Time Source Magnitude Details Dist. & Dir.

i od ate | i i
| 5:32 PM (CDT) | Law Enforcement | 1.00" Quarter sized hail fell near 2.16 miles ESE |
ba ——

Fennimore.

Period Discussion

KARX weather surveillance radar indicated the potential for hail hydrometeors with
diameter greater than or equa! to 0.75 inches. A site-specific forensic investigation of
meteorological conditions affecting the Property identified meteorological conditions to
have been most consistent with hail. The NEXRAD Hail Detection Algorithm (HDA)
calculated the maximum estimated hail size (MEHS) associated with the storm to have
been up to 2.75 inches. Analysis of weather surveillance radar, specifically the dual
polarized variables, indicates the largest hail hydrometeors likely passed south of the
Property. Weather surveillance radar observations indicate the Property was on the
northern boundary of the 60.0+ dBZ region. Surface observations of hail hydrometeor
activity within five (5) miles of the Property estimated diameters up to 1.00 inch. The
nearest surface observation to the Property was located approximately 2.16 miles to
the east-southeast. Therefore, the Property likely experienced hail hydrometeors with
maximum estimated diameter between 0.75 inches and 1.00 inch on 23 March 2017.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 16 of 96

15 January 2020

        
  
 
  
  

sasassae 320772

   

(b) 5:15 PM (CDT)

 

   
  

22

  

REPRESS ERE:

 

 

 

(e) 5:32 PM (CDT)

Figure 3: KARX NEXRAD Level Ill Composite Reflectivity between 5:11 PM (CDT) and 5:37 PM (CDT) on
23 March 2017. Please note this image was generated using the NOAA NCE] Weather & Climate
Toolkit. The white circle located below and to the left of the label “Property” indicates the Property

location. Please see imagery in Appendix E for additional details.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 17 of 96

15 January 2020

 

 

 

 
   
 
   

SSaINSASSSa™

 
 

bss

g-*-ekENSErRERsEs

© bes.

 

 

 

 

(e) 5:32 PM (CDT) (f) 5:37 PM (CDT)

 

Figure 4: KARX NEXRAD Level II ~0.48° Base Reflectivity observations between 5:11 PM (CDT) and 5:37 PM
(CDT) on 23 March 2017. Please note this image was generated using the NOAA NCEI Weather
& Climate Toolkit, The white circle located below and to the left of the label “Property” indicates the
Property location. Please see imagery in Appendix E for additional details.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 18 of 96

15 January 2020

 

 
   

  

erscaxezbaaceasa

 

 

 

  

 

 

(e) 5:32 PM (CDT) (f) 5:37 PM (CDT)

Figure 5: KARX NEXRAD Level II ~0.88° Base Reflectivity observations between 5:11 PM (CDT) and 5:37 PM
(CDT) on 23 March 2017. Please note this image was generated using the NOAA NCEI Weather
& Climate Toolkit, The white circle located below and to the left of the label “Property” indicates the
Property location. Please see imagery in Appendix E for additional details.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 19 of 96

15 January 2020

 

 

 

  

= at seo wo vem + 5 mile radius
g em ee ———_ 2.5. mile radius
« a Tie @ = Property
‘ ah BREEZY SLL AD
Gr. ~.
Ss ‘
Fm © a
oRQMN BLL eD , ‘% sO
o ie « Pry x
Ss 3 Aken a s
Me GOLF DR ¥ ys
oe .
‘ BR < ‘
exe pty he" an
GREEY BMMISARTNER RO y
i >
\
J A
i wooo RE Yoon RD 1
y "Sey G we s o 4
Fs Wek Ve Ver an & u ee Fe)
FD © neal RD 5 gh ll
: Ch. z rt
r NEA RUVERR RO a g ,
1 oak Ro ' oie Beet
; Fennimgre 63 pacts
i ene? GARR 3 ¢ = 1!
ae 4 i o
ay. Ta, eo ;
Ida v 18 ic US Hixew og, j
1 ®
\ f MCGHAN RIT Q i
5 3 }
\ i fe WEIMBRENNER RD +e
a
\ 8 x x
\ a pRB eeenel
\ g
% za a f
. 6 2 yf
ANT my, es a re / S
fe . 2 g LOW es ne 4
z n,, Bs “ meaphic MIEN AP oS
ERD O¢ ‘= & g é si Z
5 & rs » ge: -
3 a a a i os
a & - so :
Se A . - -
se - -
_ a ee me
& Cte eens oy,
ot fs r LE : Law Enforcement
a > 4
" z 5

   

   
   
 

 

 

          
 
       
   

 

 

Figure 6: A map of the NCEI Storm Event Database (SED) records for hail hydrometeors within five (5.0) miles
of the Property on 23 March 2017. Please see Table 5 for additional details.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 20 of 96

 

(5. 27 August 2017

 

Review of observations from ground reports and weather surveillance radar products
identified the potential for hail hydrometeor occurrence within five (5.0) miles of the
Property on 27 August 2017. Thunderstorms with the potential to produce hail hydrom-
eteors with diameter greater than or equal to 0.75 inches were in the vicinity of the
Properties at between 4:14 PM (CDT) and 4:53 PM (CDT).

Period Analysis

Weather Surveillance Radar Observations

KARX and KDVNL observed the storm to move generally from the west towards the
east over the Property between 4:14 PM (CDT) and 4:53 PM (CDT) on 27 August
2017. Cells KARX - ZO were identified passing in the vicinity of the Property. Review of
NEXRAD Level III Hail Index values identified cell KARX - ZO to have the potential hail
hydrometeors with maximum estimated hail size (MEHS) 0.75 inches, which was associ-
ated with a 90% probability of hail (POH) and 30% probability of severe hail (POSH).
Please see Table 6 for additional KARX NEXRAD Level Ill values. The 0°C and -20°C
specified for KARX at the start of this period of interest were approximately 11,600 feet
and 21,900 feet respectively.

Table 6: NEXRAD Level III Hail Index Maximum Estimated Hail Size (MEHS), Probability of Hail (POH) of
any size, and Probability of Severe Hail (POSH) for cell ID KARX - ZO between 4:14 PM (CDT) and
4:53 PM (CDT) from KARX and KDVNL. Please note POSH values are for the probability of hail

hydrometeors with diameter equal to 0.75 inches.

ICAO-Cell Time © MEHS(inches) POH POSH Dist. & Dir,
/KARX-ZO4:18PM(CDT), 075. == | 90% | 30% | 2.68 miles WSW |

Figures 7 through 12 show the NEXRAD Level III Composite Reflectivity product and
the NEXRAD Level || Base Reflectivity observations on the ~0.49° and ~0.88° eleva-
tion angles from KARX for the period between 4:14 PM (CDT) and 4:53 PM (CDT).
Appendix F contains the dual-polarized weather surveillance radar imagery from KARX
for the period of interest. Investigation of the meteorological conditions passing over or
in the immediate vicinity of the Property and observed by KARX identified the following:

» A maximum Composite Reflectivity value of 55.0 dBZ.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 21 of 96

15 January 2020
» Maximum Reflectivity values of up to:
- 58.5 dBZ on the Level II ~0.49° elevation angle.

60.0 dBZ on the Level I! ~0.88° elevation angle.

- 58.0 dBZ on the Level III 0.50° elevation angle.
- 58.0 dBZ on the Level III 0.90° elevation angle.

Differential Reflectivity values ranging between:

- 3.50 dB and 2.13 dB on the Level III 0.50° elevation angle.
- 3.25 dB and 1.31 dB on the Level III 0.90° elevation angle.

Correlation Coefficient values ranging between:

- 98.8% and 94.5% on the Level II] 0.50° elevation angle.

~ 98.1% and 96.5% on the Level III 0.90° elevation angle.

Specific Differential Phase values ranging between:
- 3.30° km7! and 0.75° km! on the Level III 0.50° elevation angle.
- 3.15° km7! and 1.15° km7! on the Level {II 0.90° elevation angle.

Analysis of the vertical structure identified a 50.0+ dBZ reflectivity region extend-
ing through out the freezing layer and a 55.0+ dBZ reflectivity region present
within the lower portion of the freezing layer. KARX observations do not indicate
the presence of 60.0+ dBZ region within the freezing layer and associated with
meteorological activity affecting the Property. Prior to arrival at and within the
immediate vicinity of the Property the 55.0+ dBZ reflectivity region remained pri-
marily below the freezing layer and the 50.0+ dBZ reflectivity region remained
primarily in the lower portion of the freezing layer.

Surface Observations

Table 7 identifies the NOAA Storm Event Database (SED) record associated with this
event. Figure 13 shows the report location relative to the Property. The SED Episode
Narrative for this events was:

Scattered thunderstorms developed over portions of southwest Wisconsin
during the afternoon of August 27th. One of these storms became strong
enough to drop some dime sized hail in Fennimore (Grant County) .

 

20
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 22 of 96

15 January 2020

Table 7: The NOAA Storm Event Database (SED) record of hail hydrometeor activity within five (5) miles of
the Property on 27 August 2017.

Time Source Magnitude Details Dist. & Dir.
4:42 PM (CDT) | Broadcast Media | O75" | - 0.21 miles SSW |

Period Discussion

KARX weather surveillance radar indicated the potential for hail hydrometeors with di-
ameter greater than or equal to 0.75 inches. A site-specific forensic investigation of
meteorological conditions affecting the Property identified meteorological conditions to
have been most consistent with rain. The NEXRAD Hail Detection Algorithm (HDA)
calculated the maximum estimated hail size (MEHS) to have been up to 0.75 inches.
Surface observations of hail hydrometeor activity within five (5) miles of the Property
estimated diameters up to 0.75 inches. The nearest surface observation to the Property
was located approximately 0.21 miles to the south-southwest. The Preliminary Local
Storm Report associated with the NOAA SED record contained the following:

DIME SIZE HAIL REPORTED IN THE CITY OF FENNIMORE VIA BROADCAST MEDIA

Given the regions of the highest base reflectivity returns on the 0.5° elevation angle,
which occur west, southwest, and south of the Property. The meteorological activity
identified by the NOAA SED record and associated Preliminary Local Storm Report likely
did not affect the Property. The Property likely did not experience hail hydrometeors
with diameter greater than or equal to 0.75 inches on 27 August 2017.

 

2]
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 23 of 96

15 January 2020

    
 

SEEGERS

SSe2275527

 

paceaze
fesr3

Se7eess:

 

 

 

 

(e) 4:29 PM (CDT) (f) 4:33 PM (CDT)

Figure 7: KARX NEXRAD Level III Composite Reflectivity on 27 August 2017. Please note this image was
generated using the NOAA NCEI Weather & Climate Toolkit. The white circle located below and to
the left of the label “Property” indicates the Property location. Please see imagery in Appendix F for

additional details.

22
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 24 of 96

15 January 2020

 

  
 
 
 

oon
See.

PSSTSESESS

i
a
&
1
m
o
oy
ey

i

 

 

 

BESTSEASaRIESE

    

 

 

(e) 4:53 PM (CDT)

Figure 8: KARX NEXRAD Level II] Composite Reflectivity on 27 August 2017. Please note this image was
generated using the NOAA NCEI Weather & Climate Toolkit. The white circle located below and to
the left of the label “Property” indicates the Property location. Please see imagery in Appendix F for

additional details.

 

23
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 25 of 96

15 January 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

-__

(e) 4:29 PM (CDT) (f) 4:33 PM (CDT)

Figure 9: KARX NEXRAD Level II ~0.49° Base Reflectivity observations on 27 August 2017. Please note this
image was generated using the NOAA NCEI Weather & Climate Toolkit. The white circle located
below and to the left of the label “Property” indicates the Property location. Please see imagery in
Appendix F for additional details.

 

24
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 26 of 96

15 January 2020

   
 

     
   

DA) arene oe
One eee anata

f
2

© yusge*“eakoreeertrtes

  

  

 

 

 

(e) 4:53 PM (CDT)

Figure 10: KARX NEXRAD Level II ~0.49° Base Reflectivity observations on 27 August 2017. Please note this
image was generated using the NOAA NCEI Weather & Climate Toolkit. The white circle located
below and to the left of the label "Property" indicates the Property location. Please see imagery in
Appendix F for additional details.

 

25
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 27 of 96

15 January 2020

 

 

 

  
  
     

 
    

TE
i

© pgbge"resaseagererses 3

 

 

 

 

 

26 esazyy asad!

 

 

 

 

 

(e) 4:29 PM (CDT) (f) 4:33 PM (CDT)

Figure ll: KARX NEXRAD Level II ~0.88° Base Reflectivity observations on 27 August 2017. Please note this
image was generated using the NOAA NCEI Weather & Climate Toolkit. The white circle located
below and to the left of the label “Property” indicates the Property location. Please see imagery in
Appendix F for additional details.

 

26
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 28 of 96

15 January 2020

 

© pagge™ossarerasceates

 

 

 

(c) 4:45 PM (CDT) (d) 4:49 PM (CDT)

  

 

 

a

(e) 4:53 PM (CDT)

Figure 12: KARX NEXRAD Level II ~0.88° Base Reflectivity observations on 27 August 2017. Please note this
image was generated using the NOAA NCE] Weather & Climate Toolkit. The white circle located
below and to the left of the label “Property” indicates the Property location. Please see imagery in

Appendix F for additional details.

 

27
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 29 of 96

15 January 2020

 

 

 

 

    
  

 
 

 

5 em wou ae ove > 5 pile radlus
g aa = ee ee ——— 25 mile radius fy
z a a ee @ Property
tt i
a BREEZY HILL ROBT
” ~
ya ~
- a Ban
chbwnwmk®D 47 s s
4 SB vg; \
f & Wego S
BS COLT DA 7 , ‘
s
i
Mg ‘\
GREER ANER 8 Be
rs BAMMGARTNER RD \
i -
/ ‘
i AOS RO 5
J “Pe bE
Hil ayy, Me = a \
ro ‘ver ar = ae ol
i Or, © DEAL RO sat
Me,
t *Ro i
: pat
1 Om RB 3 j
! eRe | GAP RD ‘f. 1
4 @ g i
Lash - US he !
ida’ Ely ys |
i
‘ a i
‘ = i
‘i z 3 VIEINSRENKER RD z
3 ey = f
‘ 5 oy ; Pp
\ 4 . , & BsENE
\ " om Z
ae B S Ny
ANT ay A
2 x ane at 2 te pe ee %
G % & EN es Rk
2 ‘Ne 4 sean AD 3
= Ro & s é 2 z ?
= Ss re ee a9 ¢ ss
5 _ 4 & Pie Pid
so y ars
~~ ‘ -
se, - S ae
or = % i ee -” a .
é OT me ae me ee Cop
ait: 3 = “1 BM: Broadcast Media
i ¥, =
z S a 5

 

 

Figure 13: A map of the NCEI Storm Event Database (SED) records for hail hydrometeors within five (5.0)
miles of the Property on 27 August 2017. Please see Table 7 for additional details.

 

28
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 30 of 96

 

(6. 2 May 2018

 

Review of observations from ground reports and weather surveillance radar products
identified the potential for hail hydrometeor occurrence within five (5.0) miles of the
Property on 2 May 2018. Thunderstorms with the potential to produce hail hydrometeors
with diameter greater than or equal to 0.75 inches were in the vicinity of the Properties
at between 6:15 PM (CDT) and 6:38 PM (CDT).

Period Analysis

Weather Surveillance Radar Observations

KARX and KDVNL observed the storm to move generally from the west towards the east
over the Property between 6:15 PM (CDT) and 6:38 PM (CDT) on 2 May 2018. Cells
KARX - S5 were identified passing in the vicinity of the Property. Review of NEXRAD
Level III Hail Index values identified cell KARX - S5 to have the potential hail hydrome-
teors with maximum estimated hail size (MEHS) 0.75 inches, which was associated with
a 80% probability of hail (POH) and 40% probability of severe hail (POSH). Please see
Table 6 for additional KARX NEXRAD Level III values. The 0°C and -20°C specified for
KARX at the start of this period of interest were approximately 11,300 feet and 21,500
feet respectively.

Table 8: NEXRAD Level III Hail Index Maximum Estimated Hail Size (MEHS), Probability of Hail (POH) of
any size, and Probability of Severe Hail (POSH) for cell ID KARX - S5 between 6:15 PM (CDT) and
6:38 PM (CDT) from KARX and KDVNL. Please note POSH values are for the probability of hail

hydrometeors with diameter equal to 0.75 inches.

ICAO - Cell Time MEHS (inches) POH POSH Dist. & Dir.
/KDVN-D9 | 6:21PM(CDT)/ 0.75. | 90% | 0% | 4.80 miles W |
_ KARX-S5 6:25 PM (CDT) O75 80% | 40% | 1.72 miles W

Figures 14 through 16 show the NEXRAD Level III Composite Reflectivity product and
the NEXRAD Level II Base Reflectivity observations on the ~0.45° and ~0.81° eleva-
tion angles from KARX for the period between 6:15 PM (CDT) and 6:38 PM (CDT).
Appendix G contains the dual-polarized weather surveillance radar imagery from KARX
for the period of interest. Investigation of the meteorological conditions passing over or
in the immediate vicinity of the Property and observed by KARX identified the following:

» A maximum Composite Reflectivity value of 55.0 dBZ.

 

29
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 31 of 96

15 January 2020
» Maximum Reflectivity values of up to:

62.5 dBZ on the Level II ~0.45° elevation angle.

59.5 dBZ on the Level II ~0.81° elevation angle.

60.0 dBZ on the Level II] 0.50° elevation angle.

58.0 dBZ on the Level III 0.90° elevation angle.

« Differential Reflectivity values ranging between:
- 2.38 dB and 1.94 dB on the Level III 0.50° elevation angle.
- 2.44 dB and 0.81 dB on the Level III 0.90° elevation angle.
® Correlation Coefficient values ranging between:
- 98.8% and 97.8% on the Level III 0.50° elevation angle.
- 97.5% and 87.2% on the Level III 0.90° elevation angle.
» Specific Differential Phase values ranging between:
- 4.50° km! and 3.50° km7! on the Level II! 0.50° elevation angle.
~ 4.50° km! and 0.30° km7! on the Level III 0.90° elevation angle.
» Analysis of the vertical structure identifies a 50.0+ dBZ reflectivity region extend-
ing above the freezing layer and isolated 55.0+ dBZ reflectivity regions within the
freezing layer, including the upper half of the freezing layer. Prior to arrival at and

within the immediate vicinity of the Property the 50.0+ dBZ reflectivity region
extended throughout and above the freezing layer.

Surface Observations

Table 9 identifies the NOAA Storm Event Database (SED) record associated with this
event. Figure 17 shows the report location relative to the Property. The SED Episode
Narrative for this events was:

As a line of thunderstorms moved across southwest Wisconsin during the
early evening of May 2nd, some of the storms produced hail. Dime sized
hail was reported with these storms in Fennimore (Grant County).

 

30
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 32 of 96

15 January 2020

Table 9: The NOAA Storm Event Database (SED) record of hail hydrometeor activity within five (5) miles of
the Property on 2 May 2018.

Time Source Magnitude Details Dist. & Dir.
6:30PM (CDT) | Public | O75" | 0.74 miles NW

Period Discussion

KARX weather surveillance radar indicated the potential for hail hydrometeors with
diameter greater than or equal to 0.75 inches. A site-specific forensic investigation of
meteorological conditions affecting the Property identified meteorological conditions to
have been most consistent with hail mixed with rain. The NEXRAD Hail Detection
Algorithm (HDA) calculated the maximum estimated hail size (MEHS) to have been
up to 0.75 inches. Analysis of weather surveillance radar, specifically the dual polarized
variables, indicates hail hydrometeors in the meteorological environment as the storm
passes over the Property. Surface observations of hail hydrometeor activity within five
(5) miles of the Property estimated diameters up to 0.75 inches. The nearest surface
observation to the Property was located approximately 0.79 miles to the east-northeast.
Neither the Preliminary Local Storm Report nor the NOAA SED Event Narrative explicitly
identify the hail hydrometeor diameter to be ‘dime-sized’, it is unclear what additional
reports the Episode Narrative is relying upon. Per NWSI 10-1605, historically ‘dime-
sized’ hail was used to describe hail hydrometeors with diameter less than or equal
to 0.75 inches despite a dime being slightly smaller than 0.75 inches. Therefore, the
Property likely experienced hail hydrometeors mixed with rain with maximum estimated
diameter up to 0.75 inches on 2 May 2018.

 

3]
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 33 of 96

15 January 2020

     
    

GESSEE

Sasisasay:

(f) 6:38 PM (CDT)

  

 

 

   

 

(e) 6:34 PM (CDT)

Figure 14: KARX NEXRAD Level Ill Composite Reflectivity between 6:15 PM (CDT) and 6:38 PM (CDT) on
2 May 2018. Please note this image was generated using the NOAA NCEI Weather & Climate

Toolkit, The white circle located below and to the left of the label “Property” indicates the Property

location. Please see imagery in Appendix G for additional details.

32
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 34 of 96

15 January 2020

 

     
  

 

digo" *usesevasszetas §

 

 

  

© geage*“eavueuastsaraz

  

 

 

(e) 6:34 PM (CDT) (f) 6:38 PM (CDT)

Figure 15: KARX NEXRAD Level II ~0.45° Base Reflectivity observations between 6:15 PM (CDT) and 6:38
PM (CDT) on 2 May 2018. Please note this image was generated using the NOAA NCE! Weather
& Climate Toolkit. The white circle located below and to the left of the label “Property” indicates the
Property location. Please see imagery in Appendix G for additional details.

 

33
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 35 of 96

15 January 2020

 

 

       
  

 
    
 
   

Ty]
i
i

q
a

__ ie eat
HMMM fa 22?
& gggge""Haesesetrentes p i i
Bea
4

 

1 Tj:
© yygi-*-usaresasszatsz 4 2

 

HECGELESESES Bp :

 

  
  

aede"" 6

’

 

 

(e) 6:34 PM (CDT) (f) 6:38 PM (CDT)

Figure 16: KARX NEXRAD Level II ~0.81° Base Reflectivity observations between 6:15 PM (CDT) and 6:38
PM (CDT) on 2 May 2018. Please note this image was generated using the NOAA NCEI Weather
& Climate Toolkit. The white circle located below and to the left of the label “Property” indicates the
Property location. Please see imagery in Appendix G for additional details.

 

34
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 36 of 96

15 January 2020

 

 

 

 

 
    
    
 

   

 

 

Cy
a A wm ree we < S qnile rads
g ae a ae na ————=_ 2.5 mile radius
q borne # = @ Property
x we BREESY HILL RO" ia
rn ~
am ~
* & > ne
raOven Hi RD eo + ~ .
f ¢ 4 (eye te
é QQ WLS e 5 n
crore « ore ‘
oo d %
uty &
é 4 &
/ \,
ere at QvER ary .
oRECY BMGARINGR Pf i
f
i
/
f WOOD RT VOCS Sb
ir 4
Hur. 4 2
"y a,
I 405,
I ery
!
| OAM RO
: epee AFRO [5
é z ts
bee 3 Seg eRe
Ida? § 8 low ag
i Q
\ 2 2 MOBHANAO 6
‘ 5 Pa < “
z i Fa % + WEINBRENNER &D
‘ 4 = S , n
\ 9 Ss
‘ R = é
2 a 5 é
‘ 3
" o
MIT 2 WN res o %
f ss pg & CON aon 2
€ Wie cy 4 a MCviEsY &
ew Ge BUse ost
z =. z = 7
3 ons % e wo “
. % a <t “
Po 2 a e
i na s 7
2 Ba igctre | a ae -
Te me pi 0
¢ @ = se ee roy
oF ‘t z 4%
£ z, a4

 

 

Figure 17: A map of the NCEI Storm Event Database (SED) records for hail hydrometeors within five (5.0)
miles of the Property on 2 May 2018. Please see Table 9 for additional details.

 

35
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 37 of 96

 

(7. Summary

 

Based upon a reasonable degree of meteorological scientific certainty, my opinions are
as follows:

» On 23 March 2017, the Property likely experienced hail hydrometeors with maxi-
mum estimated diameter between 0.75 inches and 1.00 inch.

= On 27 August 2017, the Property likely did not experienced hail hydrometeors with
diameter greater than or equal to 0.75 inches.

» On 2 May 2019, the Property likely experienced hail hydrometeors with diameter
up to 0.75 inches.

 

36
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 38 of 96

 

8. Notice & Supplementation

 

Please contact me should you have any questions, require additional analysis, or require
AtmoSci to obtain certification from the U.S. Department of Commerce for the data
utilized in this analysis.

The facts and opinions | have stated are subject to supplementation, should any ad-
ditional and relevant information become available at a later time, or if | am asked to
perform additional analysis.

SS aco “12 . Ldobreter
15 January 2020

Jason R. Webster, Ph.D. Date

 

 

37
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 39 of 96

 

(A. Materials Reviewed

 

Data Sources Reviewed

NEXRAD Weather Surveillance Radar - 1988 Doppler (WSR-88D) Level II & Level
Ill data from:

- KARX - NWS La Crosse, WI
- KDVN - NWS Davenport, IA
Radiosonde observations from KDVN.
NCDC Severe Weather Data Inventory
Community Collaborative Rain, Hail, & Snow (CoCoRaHS) Network Observations
Preliminary Local Storm Reports from the National Weather Service

NOAA Storm Event Database (SED) Records

Documents & Other Materials

“Beer.v. Travelers(1145203.1).pdf”
NOAA NWS Warning Decision Training Division Radar & Applications Course
NOAA NWS WSR-88D Dual Polarization Guide

NOAA NWS WSR-88D Dual-Polarization Radar Decision Aid
NWS Instructions

- NWS Instruction 10-1605: Storm Data Preparation
Office of the Federal Coordinator for Meteorological Services and Supporting Re-
search Federal Meteorological Handbook No. 11 - Doppler Radar Meteorological
Observations (WSR-88D)

- Part A - System Concepts, Responsibilities, and Procedures

- Part B - Doppler Radar Theory and Meteorology

 

38
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 40 of 96

15 January 2020

- Part C - WSR-88D Products and Algorithms
- WSR-88D Unit Description and Operational Applications

NWS WDTD Beamwidth Calculator

NWS Weather Forecast Office (WFO) La Crosse, WI (ARX) Event Summaries

NWS Weather Forecast Office (WFO) La Crosse, WI (ARX) Text Products

Vasquez, 2015. Weather Radar Handbook. 152 pages.

 

39
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 41 of 96

 

(B. Curriculum Vitae

 

Jason R. Webster, Ph.D.

Education
2014 - Ph.D, Dept. of Meteorology, Univ. of Reading
2008 - B.S. in Atmospheric Science, Magna Cum Laude, Creighton Univ.

Professional Experience

2009 - Present Owner, AtmoSci, LLC

2012 - 2012 Sessional Lecturer, Univ. of Reading
2008 - 2008 Energy Group Intern, Gavilon

2007 - 2008 Research Assistant, Creighton University

Awards

Second Place Student Poster Competition 25’ Conference on Climate Variability and
Change at the 93 American Meteorological Society Annual Meeting.

Affiliations
American Geophysical Union American Meteorological Society
Loss Executives Association National Weather Association
Royal Meteorological Society Western Loss Association

Publications

Webster, J.R., 2013: Mechanisms and Sources of Predictability in the North Pacific
Basin During the 1980s and Early 1990s. Ph.D. Thesis, University of Reading
(U.K.).

Presentations

Webster, J.R. (Aug. 2018), Identifying Climate Opportunities. Keynote Speaker for the
DePaul University Arditti Center's Summer Risk Conference in Chicago, IL.

Webster, J.R. (Oct. 2017), Forensic Meteorological Applications: Business Interruption.
Continuing Education Course in New York, NY.

 

40
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 42 of 96

15 January 2020

 

C. Schirle and J.R. Webster (Sep. 2017), Harvey & Irma: Coverage & Meteorological
Perspectives. Webinar Presentation.

Webster, J.R. (Jun. 2017), Hail: The Scientific Perspective. Loss Executives Associa-
tion 86!" Spring & Education Conference in Newport, RI.

Webster, J.R. (Nov. 2015), Forensic Meteorology. Chicago Claims Association meeting
in Lombard, IL.

Webster et al. (Jan. 2013), The Role of the Eruption of El Chichén in the Evolution of
the North Pacific During the 1980s. Poster presentation at the 93rd Annual AMS
Meeting in Austin, TX.

Webster et al. (Oct. 2011), The North Pacific Warming of the late 1980s. Poster
presentation at the World Climate Research Program (WCRP) Open Science Con-

ference in Denver, CO.

Webster et al. (Jun. 2011) Pacific Decadal Predictability. Poster presentation at the
Royal Meteorological Society Conference in Exeter, U.K.

Webster, J.R. (Jul. 2010) Indo-Pacific Decadal Climate Variability. Speaker at the Royal
Meteorological Society Student Conference in Exeter, U.K.

Webster, J.R. et al. (Jul. 2010) Indo-Pacific Decadal Climate Variability. Poster presen-
tation at the NCAS Atmospheric Science Conference in Manchester, U.K.

Webster, J.R. (Jan. 2008), The European Heat Wave & Drought Event of 2003. Poster
presentation at the 88th Annual AMS Meeting in New Orleans, LA.

Other

Drafting committee member for the AMS Policy Statement on Weather, Water, and
Climate Priorities (2015 - 2016).

Speaker for the Climate Voices Sciences Speakers Network (2015 - 2018).

Chicago Public Schools Citywide Science Fair Judge (2015 - 2017).

National Weather Service Hazard Simplification Workshop Participant (Oct. 2015).

AMS Summer Policy Colloquium Alumnus (Jun. 2014).

AMS Weather, Water, and Climate Congressional Visit Day Participant (May 2014).

 

4]
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 43 of 96

15 January 2020

 

NCAS Climate Modeling Summer School at University of Cambridge (Sep. 2011).

Member of Pi Mu Epsilon, U.S. National Mathematics Honor Society.

 

42
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 44 of 96

 

@ Remuneration

 

AtmoSci is compensated for its time on an hourly basis and reimbursed for out-of-pocket
expenses. My current fee is $200.00 per hour.

 

43
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 45 of 96

 

(D. History of Testimony

 

The table below details all deposition and trial testimony by Dr. Webster through
15 January 2020.

Type

Deposition

Trial

Deposition

Deposition

Deposition

Date

N/2/17

2/6/18

3/29/18

8/29/19

10/29/19

Court

U.S. Dist. Court,
N. Dist. IL, Eastern Div.

U.S. Dist. Court,
S. Dist. IA, Eastern Div.

U.S. Dist. Court,
N. Dist. IL, Eastern Div.

19!" Judicial Circuit
Lake County, Illinois

U.S. Dist. Court,
N. Dist. IL, Urbana Div,

Matter

Huntington Chase Condominium Association v
Mid-Century Insurance Company

Joseph | Henderson & Son, Inc. v
Travelers Property Casualty Company of Americo

 

Forest Ridge Homeowners Association v
Greater New York Mutual Insurance Company
Case No,: 1:17-CV-04193
VILP. Holding Company v.
National Fire & Marine Insurance Company, Key Insurance
Agency, Inc., and Maximum Independent Brokerage, LLC

Charles Navarro and Tammy Hellings, Individuals and as
Beneficiaries to Trust #2422, An Illinois Land Trust Created by
Municipal Trust & Savings Bank v
Travelers Casualty Insurance Company of America

Case No. 2:17-cv-2267

 

44
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 46 of 96

 

(E. KARX Imagery | 23 March 2017

 

 

45
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 47 of 96

15 January 2020

a
a
“
a
s
.
4
El
a
&
A
‘
eA

omy
”
o

 

Uo scesgcebereses

 

 

(d) Level I] 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

Figure 18: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:11 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit, The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

46
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 48 of 96

15 January 2020

 

 
  
 
  
 
  
 

a” SSEBEULER SEE

 

(a) Level II 0.88° Base Reflectivity

pegecestass

any a

SATIN RTE

FRAIL AD tne Breen
83

scesgeecelescs

 

 

 

(d) Level Ill 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

Figure 19: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:11 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

47
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 49 of 96

15 January 2020

 

 

  
  
   
 

  

WONT 138 EE
2 susas*anurrnesrersus 9 i : i 2
: #i°

 

    

 

are

 
 

im)
= SRSSCSCHES

 

 

(d) Level II] 0.50° Correlation Coefficient (e) Level Il] 0.50° Specific Differential Phase

Figure 20: KARX (a) NEXRAD Level I ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level I!
~0,.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:15 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

46
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 50 of 96

15 January 2020

 

 

   

 

 

eee

(d) Level III 0.90° Correlation Coefficient (e) Level II 0.90° Specific Differential Phase

 

Figure 21: KARX (a) NEXRAD Level I! ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:15 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”

 

49
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 51 of 96

15 January 2020

  

 

   

= = ——

(a) Level I] 0.48° Base Reflectivity

   

 

Seceecenes
SSgecesnsss

   
 

ey

 

  
 
   

 
 

= Speatetaes

 

 

eS

(e) Level II] 0.50° Specific Differential Phase

 

(d) Level III 0.50° Correlation Coefficient

Figure 22: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:20 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

50
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 52 of 96

15 January 2020

 

 

  
 
 

+3
see tt

      
 
    

E
is

Wietstccrere: ©

    
   

eeetcirreies

Spetgcecare.

im {
vageepens Et
nS

 

 

io

(d) Level Ill 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

Figure 23: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:20 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property’.

 

5]
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 53 of 96

15 January 2020

 

     

 
 
 

a Ca)

(b) Level III 0.50° Base Reflectivity (c) Level Ill 0.50° Differential Reflectivity

 
 

B soeigcecssres

 

 

(d) Level {Il 0.50° Correlation Coefficient (e) Level Il] 0.50° Specific Differential Phase

Figure 24: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:25 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

52
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 54 of 96

15 January 2020

 

    

#2!
=

is
22 "32

ead

t8
Te
rt

3

a

  
  
 

1M) {
BBgacessss3

azo" *ESESERESYertss »

 

    
  

  

 

ip jaeesiieds
© Gasesccices

ee

 

 

(d) Level III 0.90° Correlation Coefficient (ec) Level II] 0.90° Specific Differential Phase

Figure 25: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:25 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label Property’.

 

55
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 55 of 96

15 January 2020

  
   

 

ds eo. a

(a) Level II 0.49° Base Reflectivity

  
      

nw ae

eetrebioes

— b SON | a2 — aa ee |
(b) Level III 0.50° Base Reflectivity (c) Level II 0.50° Differential Reflectivity

UD 7 a

 

 

 

(d) Level Ill 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

Figure 26: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:32 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

54
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 56 of 96

15 January 2020

 

 

  

   
  

{Seeone ees
gegesesesss

 
 

© Go bewesee coe.

 

 

 

(d) Level II 0.90° Correlation Coefficient (e) Level II] 0.90° Specific Differential Phase

Figure 27: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:32 PM (CDT} on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

55
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 57 of 96

15 January 2020

 

if aM Ca
fe] eer oe anata

 

 

 

    
   

 

@

: saiers4
(c) Level II] 0.50° Differential Reflectivity

 

    

  

Babe

S byegsetat §

   

2 peeepess
Sjocses

U sce

 

 

 

 

@

 

 

(d) Level II] 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 28: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0,.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:37 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”

 

56
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 58 of 96

15 January 2020

 

 

 

 

 

       

  

 

 

 

bE

(d) Level III 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

 

 

Figure 29: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 5:37 PM (CDT) on 23 March 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

DA
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 59 of 96

 

(F. KARX Imagery | 27 August 2017

 

 

58
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 60 of 96

15 January 2020

 

 

oebe""seuessereares

 

 

 

 

 

 
  
  

© sys? Sceareeeeeens2

(b) Level Ill 0.50° Base Reflectivity

 

 

 

 

 

 

 

enna LE MEAD LEE
(pean a Tees CNR LALO tae
: ae = A CON, tw An + LAC
art han? SRM FLAT
27 ae B Sareea FA 2 etm

UT sven at eT

3 ms AOVLLATS ow Saga? =

“ Ger were fae 259 FT

A
mien ars ror ay ne

 

 

 

 

 

 

 

cas Vaart
ie } al
i LL
pat 3
Ee
ez
(d) Level II 0.50° Correlation Coefficient (e) Level II 0.50° Specific Differential Phase

Figure 30: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level IIll
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:10 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

5g
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 61 of 96

15 January 2020

 

  
 
  
    
   

 

eA Le
TY Tom aEiLh Aa

 

 

 

 

 

 

WM

Roseeerce!

 

 

 

rT ve
RSL APC

 

 

  

 

 

 

 

 

 

 

il ae
f : i
en } — wt
a
d) Level II 0.90° Correlation Coefficient e) Level II] 0.90° Specific Differential Phase
Pp

Figure 31: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:10 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

60
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 62 of 96

15 January 2020

 

 

 

 

 

 

      
 

<9. RUNEStrertss

Sa33*

 

 

 

 

 

 

 

 

 

 

 

(d) Level II] 0.50° Correlation Coefficient (e) Level II 0.50° Specific Differential Phase

Figure 32: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:14 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 63 of 96

15 January 2020

 

    
 
  

SSSORSELEREC EA

© yaggere

 

 

 

 

 

 

 

 

‘Srenab Une Ta
eA Oe

 

 

Saurus sub ane
Surat HLA Gem
ans
come vary

age anne

Savi ny

   

grenee ee.

 

 

 

 

(d) Level III 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

Figure 33: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:14 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

62
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 64 of 96

15 January 2020

 

 

 

 

 

 

 

ea Leen
Rabe SUPKRCTINETY

nr
ANN =LA COREG, mt
rarity

 

i
=
a
5
5
x
a
7
it
“

® Sin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Level III 0.50° Correlation Coefficient (ce) Level [Il 0.50° Specific Differential Phase

Figure 34: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level II
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:18 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

63
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 65 of 96

15 January 2020

 

 

 

 

    
    
  

m itecccttres 8 ie ne

 

 

 

 

ei

syrceeresee

 

 

(d) Level II 0.90° Correlation Coefficient (e) Level II 0.90° Specific Differential Phase

Figure 35: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:18 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label " Property’.

 

64
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 66 of 96

15 January 2020

 

 

gagee
cf
oi
ea

"

a8
sega
7

as.
aa ows

5 45
a
a 458

&

ka

Gai
i

MURESSEMCELS §

migeszeee

 

 

 

 

 

 
       
  

"*ELNIEIEGERESES »

 
 

© gase*

oo a oe

(b) Level III 0.50° Base Reflectivity (c) Level Ill 0.50° Differential Reflectivity

 

 

 

 

    

o 5

 

z epaaeneg

 

 

 

(d) Level II] 0.50° Correlation Coefficient (ce) Level III 0.50° Specific Differential Phase

Figure 36: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:22 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

65
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 67 of 96

15 January 2020

 

 

 

 

 

 

SSH

 

 

 

(d) Level 11. 0.90° Correlation Coefficient (e) Level tll 0.90° Specific Differential Phase

Figure 37: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:22 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

66
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 68 of 96

15 January 2020

 

 

 

  

 

   

© gqsgh*“Saseaeerennss » ‘

 
     

 

     
  

© SHEERS

eyeeneneaes

 
 

a

 

 

L *, —_ S | | coe
(d) Level II] 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

Figure 38: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level ill
~0.45° elevation angle (b) Base Reflectivity, (<) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:25 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

67
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 69 of 96

15 January 2020

 

 

 

 

 

 

 

(d) Level III 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

Figure 39: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:25 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

68
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 70 of 96

15 January 2020

 

 

 

 

 

ca

& Sege

 

 

 

 

 

 
 
 

Wm |
srpgetas as FEE ea z #
Bie “THs

£)

   

Siesgticstesss i

 

 

(d) Level II 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 40: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:29 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

69
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 71 of 96

15 January 2020

 

   
   
 
  

Se a ee

(a) Level II 0.86° Base Reflectivity

 

im etste cts:

 

 

 

 

- =

(d) Level II] 0.90° Correlation Coefficient (e) Level II] 0.90° Specific Differential Phase

 

Figure 41: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:29 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label "Property.

 

70
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 72 of 96

15 January 2020

    

  
 
 

(c) Level III 0.50° Differential Reflectivity

 
 
   

 

 

it
(d) Level II] 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 42: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:33 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 73 of 96

15 January 2020

 

   
   
   

 

(a) Level |] 0.88° Base Reflectivity

j A
5?
2 He
s 1

   
    

© oysqe"suesecearersas

  

(c) Level [Il 0.90° Differential Reflectivity

 
 

Sletseeneees

 

 

 

(d) Level II 0.90° Correlation Coefficient

(e) Level II] 0.90° Specific Differential Phase

Figure 43: KARX (a) NEXRAD Level || ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:33 PM (CDT) on 27 August 2017. Please note these figures

were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

72
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 74 of 96

15 January 2020

 
   
  
 

nea scrnrtr
MEY ANGet CAG
perm Te Fa ae

towed oa

epeueeresese

& sangre

  
     
 
 

 

   

WM {fe
Fepsaeatae’s GB: c3gesegth
te ce |
1 ae)
¥ cceseecrines

 

 

 

(d) Level II] 0.50° Correlation Coefficient (ce) Level III 0.50° Specific Differential Phase

Figure 44: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:37 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

73
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 75 of 96

15 January 2020

 

 
    
    
  
   

sUOKEEcsesraa

  

q sgaiers

 

   

 

ipecaeweees
gogeeeseris

    

  
 

Goancueee= |

  
  
 
 
 

1 i)
rests

 
 

Fi
SoStareset:

I
t

 

 

a

(d) Level II 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

Figure 45: KARX (a) NEXRAD Level I ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:37 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

74
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 76 of 96

15 January 2020

       
   

etry
SaGUL Cat
ve eb Than ar

i
se SSSTRRLER Se tae t

 
 
  

 

 

 

    
   
 
  

BLOB Tamm ES EEEEEEE:
© sysserrssusesaceersas pf 3 ua

 

Rirgescers

  

 

 

 

(d) Level Ill 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 46: KARX (a) NEXRAD Level I ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level It]
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:41 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

75
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 77 of 96

15 January 2020

 

 

        
      

    

feccocanss

=pezshhes 3

  

 

 

 

4 q
et

(d) Level II] 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

Figure 47: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (<) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:41 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

76
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 78 of 96

15 January 2020

 

 

 

 

 

 

(d) Level II] 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 48: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:45 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

77
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 79 of 96

15 January 2020

   
 

ii °

Fe etn

‘© gpger"acuwesssreerzs p

  

 

Sopestatae §

 
 

 

 

(d) Level {I 0.90° Correlation Coefficient (e) Level II] 0.90° Specific Differential Phase

Figure 49: KARX (a) NEXRAD Level ll ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level I!
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:45 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

78
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 80 of 96

15 January 2020

  

 

rl |

(a) Level I] 0.46° Base Reflectivity

 

 
  
 
  

7
2F 3

#3

oF
Mkt

  
  

p
3

 
  

Hh gs
He
i

i

& gusge “se MMeesMEETy F

    
 

seeeesene  E:
s7°a"as 3 4
s

  

= pe

*

 

 

 

(d) Level III 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 50: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level II!
~0,45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:49 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

79
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 81 of 96

15 January 2020

 

 

         

  

o* “EL ETEESEEERSIZ

  
 
 

pmo i

 

 

(d) Level II] 0.90° Correlation Coefficient (2) Level II. 0.90° Specific Differential Phase

Figure 51: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:49 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

80
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 82 of 96

15 January 2020

 

 

 

 

a5 8

= oyey

 

 

 

(d) Level II 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

Figure 52: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:53 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”

 

8]
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 83 of 96

15 January 2020

 

 

 

    

 

 

“yh ie

(d) Level II] 0.90° Correlation Coefficient (e) Level II] 0.90° Specific Differential Phase

   

Figure 53: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 4:53 PM (CDT) on 27 August 2017. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

82
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 84 of 96

 

(G. KARX Imagery | 2 May 2018

 

 

83
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 85 of 96

15 January 2020

 

 

 

 

 

= Ropepepap--
~hea-keas b

 

 

 

 

(e) Level III O.50° Specific Differential Phase

(d) Level II] 0.50° Correlation Coefficient

Figure 54: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,

and (e) Specific Differential Phase at 6:15 PM (CDT) on 2 May 2018. Please note these figures were
generated using the NOAA Weather & Climate Toolkit. The Property location is identified by the
white circle located below and to the left of the label “Property”.

84
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 86 of 96

15 January 2020

 

 

 

 

 

 

 

 

(d) Level III 0.90° Correlation Coefficient (e) Level II 0.90° Specific Differential Phase

Figure 55: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level II!
0.90° elevation angle (bb) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:15 PM (CDT) on 2 May 2018. Please note these figures were
generated using the NOAA Weather & Climate Toolkit. The Property location is identified by the
white circle located below and to the left of the label “Property”

 

85
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 87 of 96

15 January 2020

 

 

      
   

  

SANTETEATEEES:

© gaa

 

 

 
  

Syeonecnee

 

 

 

 

 

(d) Level II] 0.50° Correlation Coefficient (e) Level III 0.50° Specific Differential Phase

Figure 56: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0,45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:20 PM (CDT) on 2 May 2018. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

86
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 88 of 96

15 January 2020

 

 

 

 

 

gegesesise.

& scesststsrescs 4 i

 

 

 

a

(d) Level II] 0.90° Correlation Coefficient (e) Level III 0.90° Specific Differential Phase

|

 

Figure 57: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:20 PM (CDT) on 2 May 2018. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

87
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 89 of 96

15 January 2020

 

 
  
 

    

© gigget"sseuesaseestes p

1 ej

 

 

at ee eee
eabeeecreriers

 

 

(d) Level Ill 0.50° Correlation Coefficient (e) Level IIl 0.50° Specific Differential Phase

Figure 58: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:25 PM (CDT) on 2 May 2019. Please note these figures were
generated using the NOAA Weather & Climate Toolkit. The Property location is identified by the
white circle located below and to the left of the label “Property”.

 

88
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 90 of 96

15 January 2020

 

 

   
     
    
 

26

 

_ , an A _—
J a i =

(b) Level II] 0.90° Base Reflectivity (©) Level II! 0.90° Differential Reflectivity

 

   
  

WOM) {25 PEPE
reacts | GEE Te
5 a

 

 

(d) Level II] 0.90° Correlation Coefficient (e) Level II}. 0.90° Specific Differential Phase

Figure 59: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:25 PM (CDT) on 2 May 2019. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

89
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 91 of 96

15 January 2020

 

 

    
  

S

(b) Level III 0.50° Base Reflectivity

 

        

ts #
if 8
“ :

= 3

 

 

4

(d) Level II] 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

Figure 60: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:29 PM (CDT) on 2 May 2018. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

90
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 92 of 96

15 January 2020

 

 

  
  

 

 

2 * ae +
(c) Level II 0.90° Differential Reflectivity

 

 

 

  

oN ” 5 ao wy
(d) Level III 0.90° Correlation Coefficient (e) Level II 0.90° Specific Differential Phase

Figure 61: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.90? elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:29 PM (CDT) on 2 May 2018. Please note these figures were
generated using the NOAA Weather & Climate Toolkit. The Property location is identified by the
white circle located below and to the left of the label “Property”.

 

9]
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 93 of 96

15 January 2020

 

  

re
“

pegheeres:

  
   

@ geeeesuen,

 

   

 

 

(d) Level III 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

Figure 62: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level III
~0.45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (J) Correlation Coefficient,
and (e) Specific Differential Phase at 6:34 PM (CDT) on 2 May 2018. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”

 

92
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 94 of 96

15 January 2020

 

 
  

stubuserestss

     
 
   
 
 

 

= sa38*

 

 

 

(b) Level Ill 0.90° Base Reflectivity (Q) Level Ill 0.90° Differential Reflectivity

  
     
 

CSRS

 

 

 

(d) Level II] 0.90° Correlation Coefficient (e) Level II 0.90° Specific Differential Phase
Figure 63: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level Ill
0.90° elevation angle (b) Base Reflectivity, (¢) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:34 PM (CDT) on 2 May 2018. Please note these figures

were generated using the NOAA Weather & Climate Toolkit, The Property location is identified by
the white circle located below and to the left of the label “Property”

 

93
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 95 of 96

15 January 2020

 

 

 

   

a8 JE588E

1 a
© Susss"*shexesearersya » Be

if

    
 
 
 

 

       
 

“e-yeneas b
map iew its

  

4

 

 

Level II] 0.50° Correlation Coefficient (e) Level II] 0.50° Specific Differential Phase

(d

a

Figure 64: KARX (a) NEXRAD Level II ~0.45° elevation angle Base Reflectivity, and the NEXRAD Level Ill
~0,45° elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:38 PM (CDT) on 2 May 2018. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label ‘Property’.

 

94
Case: 3:19-cv-00306-wmc Document #: 29-25 Filed: 03/13/20 Page 96 of 96

15 January 2020

 

 

    

sane

& sesccss

  
 
  

(c) Level II 0.90° Differential Reflectivity

le ty
(NPE hat 0 Dea
BAN UAT

| pan cece

  

"
a

 
  

Seeeate ene
Speseseas hb

  

tr

 

 

 

(d) Level II. 0.90° Correlation Coefficient (e) Level Hl. 0.90° Specific Differential Phase

Figure 65: KARX (a) NEXRAD Level II ~0.81° elevation angle Base Reflectivity, and the NEXRAD Level III
0.909 elevation angle (b) Base Reflectivity, (c) Differential Reflectivity, (d) Correlation Coefficient,
and (e) Specific Differential Phase at 6:38 PM (CDT) on 2 May 2018. Please note these figures
were generated using the NOAA Weather & Climate Toolkit. The Property location is identified by
the white circle located below and to the left of the label “Property”.

 

95
